Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction 
This application contains claims directed to the following patentably distinct species:   
Species 1: as shown in Figures 1, 3A-3B, claim 1.
Species 2: as shown in Figure 2A.
Species 3: as shown in Figures 1, 4A-4B.
Species 4: as shown in Figures 1, 5A-5B.
Species 5: as shown in Figures 1, 6A-6B.
The structures of species 1-5 are different, which required more searches.  In addition, these species are not obvious variants of each other, based on the current record.
This application contains claims directed to the following patentably distinct species 1-5. The species are independent or distinct, because Species 1-5 show different structures of the rotary input device 1 as listed below:
Species 1: as shown in Figures 1, 3A-3B, show the structures of the rotary input device 1 includes a base 10, a column 12, magnetic sensor 13A, 13B, 13C, a first magnet 23, second magnet 15A, 15B, 15C, 15D, a cover 20.
Species 2: as shown in Figure 2A, shows the structures of the magnet and a magnetic sensor. 
Species 3: as shown in Figures 1, 4A-4B, show the different structures of the rotary input device 1 includes the detailed structures of the plurality of first magnets 23A to 23H having different magnetic field strengths. 
Species 4: as shown in Figures 1, 5A-5B, show the different structures of the rotary input device 1 includes a first end of the column 12 is rotatably connected to the base 10, and a second end of the column 12 is fixedly connected to the cover 20, the second magnets 15A, 15B, 15C, and 15D are provided on the inner circumferential surfaces of the side wall 22, respectively.
Species 5: as shown in Figures 1, 6A-6B, show the different structures of the rotary input device 1 includes a plurality of first magnets 23A to 23H having different magnetic field strengths. Each of the first magnets 23A to 23H faces the column 12 with the S pole of the magnet, a first end of the column 12 is rotatably connected to the base 10, and a second end of the column 12 is fixedly connected to the cover 20.  The second magnets 15A, 15B, 15C, and 15D are provided on the inner circumferential surfaces of the side wall 22, respectively.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the varied technical terms and multiple subclasses.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
March 15, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837